                  Case 19-00730-5-JNC        Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13   Page 1
                                                            of 13
Grant Thornton WashCo Exhibit B



 Date      Employee Name             Hours   Narrative                            Amount   OBJ?
 3/11/2019 Kelly, Holly              0.6     Call with S. Davis to discuss        186.00   emp
                                             proceeding with retention.
 3/11/2019 Kelly, Holly              2.2     Prepare statement of work for        682.00   emp
                                             Grant Thornton's work as
                                             financial consultant to the
                                             Trustee.
 3/11/2019 Kelly, Holly              2.4     Prepare retention documents,         744.00   emp
                                             including budget and client
                                             engagement and acceptance
                                             review.
 3/11/2019 Vanderbeek, Richard       1       Review and revise Washington         620.00   emp
           R.                                County engagement letter and
                                             SOW.
 3/11/2019 Kelly, Holly              1.6     Prepare engagement letter for        496.00   emp
                                             Grant Thornton as financial
                                             consultant to the Trustee.
 3/20/2019 Vanderbeek, Richard       0.5     Review potential issues for          310.00   rev
           R.                                consideration at Washington
                                             County.
 4/1/2019    Kelly, Holly            5.3     Revise draft engagement letter       1,643.00 emp
                                             and statement of work.
 4/1/2019    Kelly, Holly            0.5     Meet with R. Vanderbeek to           155.00   emp
                                             discuss case to date and status of
                                             retention processes.
 4/1/2019    Kelly, Holly            1.5     Review relationship check status     465.00   emp
                                             and expand list of entities to
                                             check.
 4/2/2019    Davis, Scott Bradford   0.2     Discuss case strategy and data       124.00   emp
                                             retention with T. Waldrep, et al.
 4/2/2019    Kelly, Holly            2.2     Draft Affidavit of S. Davis and      682.00   emp
                                             Motion to Employ Grant
                                             Thornton.

                                                                   1
                  Case 19-00730-5-JNC      Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13    Page 2
                                                          of 13
Grant Thornton WashCo Exhibit B


 4/2/2019    Vanderbeek, Richard     1     Review and revise engagement         620.00   emp
             R.                            letter and SOW for Washington
                                           County.
 4/2/2019    Kelly, Holly            0.8   Review revised Washington            248.00   rev
                                           County Hospital 2-week budget.
 4/3/2019    Davis, Scott Bradford   0.2   Prepare for and lead call with GT    124.00   DUPL
                                           Team and counsel to address
                                           data acquisition.
 4/3/2019    Kelly, Holly            0.3   Call with Trustee, Trustee's         93.00    DUPL
                                           counsel, and GT team to discuss
                                           cash management, hospital
                                           operational status, potential
                                           management companies,
                                           financial data, and more.
 4/3/2019    Kelly, Holly            2.4   Draft Affidavit of S. Davis and      744.00   emp
                                           Motion to Employ Grant
                                           Thornton.
 4/3/2019    Kelly, Holly            0.7   Discuss critical items and prepare   217.00   MTG
                                           meeting agenda.
 4/4/2019    Kelly, Holly            0.6   Revise engagement letters and        186.00   emp
                                           Affidavit of S. Davis.
 4/4/2019    Vanderbeek, Richard     0.5   Review draft Affidavit and revised   310.00   emp
             R.                            engagement letter for
                                           Washington County.
 4/4/2019    Davis, Scott Bradford   0.1   Review health insurance proposal     62.00    SCOPE
                                           and discuss with S. Whittle and T.
                                           Waldrep.
 4/5/2019    Kelly, Holly            0.6   Call with Trustee and Trustee's      186.00   DUPL
                                           counsel to discuss management
                                           needs, information from
                                           iHealthcare, and budget.
 4/5/2019    Vanderbeek, Richard     0.9   Participate on call with Trustee     558.00   DUPL
             R.                            and Trustee's counsel regarding
                                           steps for next week.

                                                                2
                  Case 19-00730-5-JNC      Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13   Page 3
                                                          of 13
Grant Thornton WashCo Exhibit B


 4/8/2019    Kelly, Holly            0.2   Meet with A. Phillips to discuss      62.00    emp
                                           Affidavit of S. Davis and Motion
                                           to Employ Grant Thornton.
 4/8/2019    Kelly, Holly            2.9   Draft retention documents for         899.00   emp
                                           Motion to Employ Grant
                                           Thornton.
 4/8/2019    Vanderbeek, Richard     0.4   Review S. Davis affidavit and         248.00   emp
             R.                            engagement letters for retention.
 4/8/2019    Vanderbeek, Richard     0.6   Review consolidated financial         372.00   rev
             R.                            statements for CAH through
                                           March 2018.
 4/8/2019    Vanderbeek, Richard     0.8   Review master hospital schedules      496.00   rev
             R.                            and CAH summary.
 4/8/2019    Vanderbeek, Richard     1.4   Review Washington County              868.00   rev
             R.                            Stroudwater report.
 4/9/2019    Kelly, Holly            0.5   Draft revised statement of work       155.00   emp
                                           for financial consulting retention.
 4/9/2019    Kelly, Holly            0.3   Draft statement of work,              93.00    emp
                                           engagement letter, and BAA
                                           documents for digital forensics
                                           team retention.
 4/9/2019    Vanderbeek, Richard     0.4   Review Affidavit of S. Davis and      248.00   emp
             R.                            statement of works for retention.
 4/9/2019    Vanderbeek, Richard     0.3   Participate in meetings with          186.00   MTG
             R.                            Trustee, J. Lyday, and H. Kelly
                                           regarding strategy, hospital
                                           management agreements, and
                                           Washington County Hospital
                                           budget.
 4/9/2019    Davis, Scott Bradford   0.1   Review health plan proposal and       62.00    rev
                                           correspond with S. Whittle.
 4/9/2019    Kelly, Holly            0.6   Review data uploaded by N.            186.00   rev
                                           Mijares to Waldrep Sharefile site.


                                                                 3
                 Case 19-00730-5-JNC     Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13   Page 4
                                                        of 13
Grant Thornton WashCo Exhibit B


 4/9/2019  Vanderbeek, Richard     0.7   Review iHealthcare motion and      434.00   rev
           R.                            interim agreement.
 4/10/2019 Kelly, Holly            0.8   Finalize retention documents and   248.00   emp
                                         Motion to Employ Grant
                                         Thornton.
 4/10/2019 Vanderbeek, Richard     0.5   Review GT retention application    310.00   emp
           R.                            and supporting documents.
 4/10/2019 Kelly, Holly            0.8   Review IRS claims.                 248.00   rev
 4/10/2019 Vanderbeek, Richard     0.5   Review accounting proposal and     310.00   rev
           R.                            support from ACT.
 4/11/2019 Vanderbeek, Richard     0.4   Review revised CAH summary         248.00   rev
           R.                            schedule.
 4/11/2019 Vanderbeek, Richard     0.4   Review fixed invoices and emails   248.00   SCOPE
           R.                            regarding these items for
                                         insurance issues.
 4/12/2019 Vanderbeek, Richard     0.5   Review revised work plan.          310.00   rev
           R.
 4/12/2019 Vanderbeek, Richard     0.4   Review former bankruptcy           248.00   rev
           R.                            disclosure, POR, and supporting
                                         exhibits.
 4/12/2019 Vanderbeek, Richard     0.5   Review consolidated income         310.00   rev
           R.                            statement for CAH.
 4/12/2019 Davis, Scott Bradford   0.7   Review the revised work plan.      434.00   rev
 4/12/2019 Davis, Scott Bradford   1.1   Review CIM based on information    682.00   rev
                                         provided form iHealthcare.
 4/14/2019 Vanderbeek, Richard     0.4   Review proposed deal structure.    248.00   rev
           R.
 4/14/2019 Vanderbeek, Richard     0.4   Review and revise CIM for CAH.     248.00   rev
           R.
 4/15/2019 Kelly, Holly            0.1   Edit Attachment A in retention     31.00    emp
                                         documents.
 4/15/2019 Johnson, Andrew H.      0.5   Review engagement background       250.00   emp
                                         information.


                                                             4
                 Case 19-00730-5-JNC    Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13   Page 5
                                                       of 13
Grant Thornton WashCo Exhibit B


 4/15/2019 Johnson, Andrew H.     0.4   Meet with S. Davis and Trustee to   200.00   emp
                                        discuss engagement.
 4/15/2019 Johnson, Andrew H.     0.1   Review confidentiality and non-     50.00    EMP
                                        disclosure agreement for Trustee.
 4/15/2019 Vanderbeek, Richard    0.3   Review financing motion and         186.00   n/a
           R.                           supporting exhibits filed in
                                        affiliated case.
 4/15/2019 Kelly, Holly           0.2   Review draft CIM with J. Lyday      62.00    rev
                                        and T. Waldrep.
 4/15/2019 Vanderbeek, Richard    0.7   Review revised "To-do" and CIM      434.00   rev
           R.                           for CAH.
 4/15/2019 Kelly, Holly           0.2   Call with T. Waldrep and R.         62.00    VAGUE
                                        Redwine.
 4/16/2019 Kelly, Holly           0.1   Review documents provided by        31.00    rev
                                        Affinity Health Partners.
 4/16/2019 Vanderbeek, Richard    0.4   Review CAH bank account             248.00   rev
           R.                           balances and Trustee account
                                        ledgers.
 4/16/2019 Vanderbeek, Richard    0.4   Review updated CIM for              248.00   rev
           R.                           Washington County Hospital.
 4/16/2019 Johnson, Andrew H.     0.1   Review financial information        50.00    rev
                                        from Affinity.
 4/17/2019 Kelly, Holly           0.2   Review revised Attachment A to      62.00    emp
                                        engagement letter for Amended
                                        Motion to Employ Grant
                                        Thornton.
 4/17/2019 Vanderbeek, Richard    0.2   Discuss with H. Kelly regarding     124.00   emp
           R.                           retention issues.
 4/17/2019 Vanderbeek, Richard    1.1   Review staffing budget for          682.00   rev
           R.                           Washington County Hospital and
                                        consolidated financial summary
                                        from 2018.
 4/17/2019 Johnson, Andrew H.     1.3   Review Washington County            650.00   rev
                                        Hospital budget.

                                                             5
                 Case 19-00730-5-JNC     Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13     Page 6
                                                        of 13
Grant Thornton WashCo Exhibit B


 4/18/2019 Vanderbeek, Richard     0.6   Review CAH budget summary and         372.00   rev
           R.                            detail forecast for 2019.
 4/18/2019 Vanderbeek, Richard     0.4   Review revised CAH bank account       248.00   rev
           R.                            and Trustee account schedules.
 4/18/2019 Johnson, Andrew H.      0.2   Review draft of March monthly         100.00   rev
                                         statement.
 4/18/2019 Davis, Scott Bradford   0.3   Discuss insurance coverage (med       186.00   SCOPE
                                         mal, property and workers comp)
                                         with R. Williams (Truss
                                         Advantage).
 4/22/2019 Johnson, Andrew H.      0.4   Review ACT work plan.                 200.00   rev
 4/23/2019 Kelly, Holly            0.2   Meet with T. Waldrep, J. Lyday, J.    62.00    MTG
                                         Lanik, R. Vanderbeek, and A.
                                         Johnson with updates on the
                                         hospital.
 4/23/2019 Johnson, Andrew H.      0.4   Meeting with Trustee and J.           200.00   MTG
                                         Lyday concerning Thursday GT
                                         testimony.
 4/23/2019 Balikian, Casey         0.4   Review SunTrust bank account          100.00   rev
                                         information and cash flow
                                         tracking.
 4/24/2019 Davis, Scott Bradford   0.1   Review notes on proposed              62.00    N/A
                                         Cohesive agreement and discuss
                                         testimony with GT Team.
 4/24/2019 Johnson, Andrew H.      0.5   Review updated Washington             250.00   rev
                                         County budget.
 4/24/2019 Davis, Scott Bradford   0.1   Review insurance coverage and         62.00    SCOPE
                                         discuss with GT Team.
 4/24/2019 Johnson, Andrew H.      0.1   Review insurance claims               50.00    SCOPE
                                         information.
 4/26/2019 Johnson, Andrew H.      0.2   Call and email insurance broker       100.00   SCOPE
                                         to setup call to discuss insurance.



                                                               6
                 Case 19-00730-5-JNC    Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13     Page 7
                                                       of 13
Grant Thornton WashCo Exhibit B


 4/27/2019 Kelly, Holly           1.8   Review Waldrep Fee Application        558.00   exc
                                        for Washington County Hospital
                                        and prepare GT fee application.
 4/28/2019 Kelly, Holly           2.6   Evaluate fee application and          806.00   emp
                                        retention issues and
                                        communicate findings with team.
 4/28/2019 Kelly, Holly           1.8   Review proposal from Affinity on      558.00   rev
                                        Washington County Hospital.
 4/28/2019 Lee, Harry G           0.1   Conduct conference call with          62.00    vague
                                        counsel; Manage and coordinate
                                        engagement.
 4/28/2019 Lee, Harry G           0.1   Conduct conference call with          62.00    vague
                                        counsel; Manage and coordinate
                                        engagement.
 4/29/2019 Johnson, Andrew H.     0.2   Review Waldrep fee application        100.00   dupl
                                        for GT setup.
 4/29/2019 Vanderbeek, Richard    0.5   Participate on bi-weekly call with    310.00   mtg
           R.                           Trustee re IT issues, hospital
                                        proposals, and other items.
 4/29/2019 Vanderbeek, Richard    0.9   Review business plan provided by      558.00   rev
           R.                           Affinity.
 4/29/2019 Johnson, Andrew H.     1     Review Affinity proposal for          500.00   rev
                                        Washington County.
 4/29/2019 Kelly, Holly           0.3   Review Trustee's email and            93.00    rev
                                        attached documents regarding
                                        iHealthcare's request for billing
                                        equipment.
 4/29/2019 Johnson, Andrew H.     0.5   Call with R. Williams, M. Audo, J.    250.00   SCOPE
                                        Honn of Truss Advantage
                                        regarding insurance issues;
                                        review email from R. Williams re
                                        costs and insurance certifications;
                                        email and review response from


                                                              7
                 Case 19-00730-5-JNC     Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13   Page 8
                                                        of 13
Grant Thornton WashCo Exhibit B


                                         R. Williams re follow-up
                                         questions.




 4/29/2019 Johnson, Andrew H.      0.3   Emails to GT regarding insurance   150.00   SCOPE
                                         updates.
 4/29/2019 Johnson, Andrew H.      0.2   Call with R. Vanderbeek and H.     100.00   SCOPE
                                         Kelly to discuss insurance and
                                         funding process.
 4/29/2019 Lee, Harry G            0.8   Conduct multiple discussions       496.00   vague
                                         with engagement lead;
                                         Correspond with engagement
                                         team, client sites, and counsel;
                                         Manage and coordinate
                                         engagement.
 4/30/2019 Kelly, Holly            0.2   Revise retention documents with    62.00    emp
                                         BA's changes.
 4/30/2019 Lee, Harry G            1     Conduct multiple discussions       620.00   emp
                                         with engagement lead;
                                         Correspond with engagement
                                         team, client sites, and counsel;
                                         Manage and coordinate
                                         engagement.
 4/30/2019 Johnson, Andrew H.      0.2   Prepare wire authorization         100.00   rev
                                         document and review cash
                                         procedures document.
 4/30/2019 Davis, Scott Bradford   0.4   Discuss cash flow forecasts,       248.00   SCOPE
                                         insurance coverage, CBO
                                         equipment, etc. with R.
                                         Vanderbeek, A. Johnson and H.
                                         Kelly.


                                                              8
                  Case 19-00730-5-JNC    Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13   Page 9
                                                        of 13
Grant Thornton WashCo Exhibit B


 4/30/2019 Vanderbeek, Richard     0.4   Review of insurance updates.        248.00   SCOPE
           R.
 4/30/2019 Johnson, Andrew H.      0.2   Review iHealthcare agreement        100.00   SCOPE
                                         insurance requirements; email GT
                                         team regarding insurance.
 5/1/2019    Vanderbeek, Richard   0.4   Discussions with H. Kelly re Wash   248.00   emp
             R.                          Co retention issues.
 5/1/2019    Kelly, Holly          0.7   Revise retention documents with     217.00   emp
                                         BA's changes.
 5/2/2019    Kelly, Holly          0.1   Evaluate Objection to Motion to     31.00    emp
                                         Employ GT and email GT team.
 5/2/2019    Vanderbeek, Richard   0.7   Participate in meeting with         434.00   MTG
             R.                          Trustee, J. Lanik, and P.
                                         Nusbaum, S. Whittle and
                                         Debtors' counsel.
 5/2/2019    Vanderbeek, Richard   0.2   Participate in follow up and        124.00   MTG
             R.                          debrief with Trustee and J. Lanik
                                         after initial meeting with P.
                                         Nusbaum and S. Whittle.
 5/2/2019    Johnson, Andrew H.    0.5   Calls and emails with J. Lyday      250.00   n/a
                                         regarding Cohesive interest in
                                         Washington County.
 5/3/2019    Vanderbeek, Richard   0.1   Participate on call with GT team    62.00    SCOPE
             R.                          and counsel re insurance,
                                         management contracts, budgets
                                         and other items.
 5/3/2019    Lee, Harry G          0.1   Discuss engagement with project     62.00    vague
                                         lead; Manage and coordinate
                                         engagement.
 5/6/2019    Vanderbeek, Richard   0.4   Review HAC master insurance         248.00   SCOPE
             R.                          policies re PL and WC and loss
                                         runs re same.




                                                              9
                 Case 19-00730-5-JNC    Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13     Page 10
                                                        of 13
Grant Thornton WashCo Exhibit B


 5/6/2019    Johnson, Andrew H.   0.3    Discuss insurance issues and         150.00   SCOPE
                                         strategy with J. Lyday and L.
                                         Lanik.
 5/6/2019    Johnson, Andrew H.   0.6    Emails to and from R. Redwine        300.00   SCOPE
                                         and R. Williams regarding
                                         insurance issues; email with S.
                                         Davis regarding Washington
                                         County Workers Comp.
 5/6/2019    Johnson, Andrew H.   1.6    Emails to R. Redwine, J. Lyday, J.   800.00   SCOPE
                                         Lanik regarding insurance policies
                                         and speaking with brokers; call to
                                         R Redwine regarding same: speak
                                         with J. Lyday and J. Lanik
                                         regarding status.
 5/6/2019    Johnson, Andrew H.   0.2    Call with D. DeNeal, counsel for     100.00   SCOPE
                                         professional liability insurer and
                                         J. Hendren to discuss professional
                                         liability insurance issues.
 5/6/2019    Johnson, Andrew H.   1.8    Emails to and from insurance         900.00   SCOPE
                                         brokers regarding workers comp
                                         insurance for Washington
                                         County; call with M. Mclennan
                                         regarding same; obtain
                                         information from Truss and
                                         provide to Mclennan.
 5/7/2019    Johnson, Andrew H.   1.4    Meet with Trustee and J. Lyday, J.   700.00   MTG
                                         Lanik, H. Kelly, R. Vanderbeek,
                                         ACT (J. Hunt, J. Raley, and G.
                                         Gibbs) regarding employment of
                                         ACT and planning for use of ACT.
 5/7/2019    Kelly, Holly         1.4    Meeting at Trustee's office with     434.00   MTG
                                         ACT accounting firm and Trustee
                                         regarding accounting and cost
                                         reports.

                                                              10
                 Case 19-00730-5-JNC     Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13    Page 11
                                                         of 13
Grant Thornton WashCo Exhibit B


 5/8/2019    Min, Erik N           0.4    Conference call with J. Lanik, B.   180.00   n/a
                                          Fletcher. and Cohesive regarding
                                          CPSI and Next Gen systems,
                                          remote access, CBO
                                          workstations; Discuss plans with
                                          engagement team and review
                                          correspondence; Correspond
                                          with B. Fletcher regarding COC
                                          documentation.
 5/8/2019    Kelly, Holly          0.6    Review documents and financial      186.00   rev
                                          data provided by J. Upenieks.
 5/9/2019    Kelly, Holly          0.5    Meet with F. Terzo, G. Freedman,    155.00   MTG
                                          T. Waldrep, and S. Davis to
                                          discuss lab scheme and it's
                                          application to hospital(s).
 5/9/2019    Vanderbeek, Richard   0.4    Review HAC management fee           248.00   rev
             R.                           analysis and Empower transfer
                                          schedules.
 5/9/2019    Johnson, Andrew H.    0.2    Review cash transfer schedule       100.00   rev
                                          and email comments regarding
                                          locating cash.
 5/9/2019    Johnson, Andrew H.    0.1    Emails to and from Trustee's        50.00    SCOPE
                                          counsel regarding professional
                                          liability insurance coverages.
 5/10/2019 Kelly, Holly            1.3    Review numerous emails from         403.00   rev
                                          iHealthcare and review
                                          documents provided.
 5/10/2019 Vanderbeek, Richard     0.3    Review and respond to emails re     186.00   Vague
           R.                             Washington invoices.
 5/13/2019 Johnson, Andrew H.      0.4    Review Washington County            200.00   rev
                                          funding request.
 5/13/2019 Kelly, Holly            1.7    Review Washington County            527.00   rev
                                          funding request.


                                                              11
                Case 19-00730-5-JNC     Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13     Page 12
                                                        of 13
Grant Thornton WashCo Exhibit B


 5/13/2019 Lee, Harry G           0.1    Manage and coordinate                62.00    vague
                                         engagement.
 5/14/2019 Kelly, Holly           4.9    Review and analyze Washington        1,519.00 rev
                                         County funding request.
 5/15/2019 Vanderbeek, Richard    0.4    Review ERP schedule by facility.     248.00   rev
           R.
 5/15/2019 Kelly, Holly           0.6    Review and analyze funding           186.00   rev
                                         request.
 5/17/2019 Vanderbeek, Richard    1.2    Review emails related to             744.00   rev
           R.                            Washington funding issues.
 5/20/2019 Kelly, Holly           0.1    Reschedule meetings and calls        31.00    MTG
                                         due to upcoming holiday.
 5/20/2019 Kelly, Holly           1.7    Review document provided by          527.00   rev
                                         Trustee with Affinity's CT scanner
                                         and building proposal.
 5/20/2019 Vanderbeek, Richard    0.6    Review CT scanner business case      372.00   rev
           R.                            proposal for Washington County.
 5/20/2019 Vanderbeek, Richard    0.4    Review operating budget and          248.00   rev
           R.                            support for Washington County
                                         and discuss same with H. Kelly.
 5/21/2019 Vanderbeek, Richard    0.4    Review bank statement summary        248.00   rev
           R.                            and related emails.
 5/22/2019 Vanderbeek, Richard    0.6    Review weekly funding emails         372.00   rev
           R.                            and support for Washington as
                                         well as NC participation
                                         agreement.
 5/22/2019 Lee, Harry G           0.1    Manage and coordinate                62.00    vague
                                         engagement.
 5/24/2019 Lee, Harry G           0.1    Discuss engagement with project      62.00    vague
                                         lead; Manage and coordinate
                                         engagement.
 5/28/2019 Johnson, Andrew H.     0.1    Call with GT team regarding          50.00    vague
                                         engagement status.


                                                              12
                Case 19-00730-5-JNC     Doc 395-2 Filed 08/16/19 Entered 08/16/19 16:48:13   Page 13
                                                        of 13
Grant Thornton WashCo Exhibit B


 5/28/2019 Min, Erik N            0.1    Correspond with engagement         45.00    vague
                                         team.
 5/29/2019 Kelly, Holly           1      Review 13-week cash flow           310.00   rev
                                         provided by Affinity
                                         management.
 5/29/2019 Kelly, Holly           0.7    Review files provided for          217.00   rev
                                         Washington weekly funding
                                         request and instruct M. Wayne in
                                         analysis.
 5/29/2019 Vanderbeek, Richard    0.4    Review latest 13 week cash flow    248.00   rev
           R.                            forecast and related support.
 5/30/2019 Kelly, Holly           0.6    Set-up meeting with Affinity to    186.00   MTG
                                         discuss cash flow budget.
 5/30/2019 Min, Erik N            0.2    Conduct conference call with C.    90.00    n/a
                                         Peter of Cohesive; Review of
                                         Datto system.
 5/30/2019 Vanderbeek, Richard    0.1    Review updated master CAH          62.00    rev
           R.                            schedules.
 5/30/2019 Lee, Harry G           0.1    Conduct status discussions;        62.00    vague
                                         Manage and coordinate
                                         engagement.
 5/30/2019 Kelly, Holly           0.8    Review emails from Washington      248.00   vague
                                         county, answer questions, and
                                         reconcile items.




                                                             13
